PER CURIAM:
Coy Ray Phelps appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint. Our review of the record and the district court’s order adopting the recommendation of the magistrate judge discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Phelps v. Weaver, No. CA-04-439-1, 2004 WL 2597799 (M.D.N.C. Oct. 12, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED